Citation Nr: 1126752	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004, including combat service in Iraq, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision the RO granted service connection for degenerative changes of the lumbar spine, and assigned that disability a 10 percent disability rating effective from September 26, 2004.  The Veteran appealed as to the initial rating assignment.

The Veteran and his mother testified before the undersigned at an October 2009 Travel Board hearing on this matter.  This matter was previously before the Board in December 2009.  The Board also remanded this matter in March 2011.  

During the course of the appeal, the Veteran's low back disability was increased to 40 percent disabling, effective September 26, 2004, and separate 10 percent ratings for his right and left lower extremity sciatic impairment were assigned, effective March 2, 2007.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this case was last before the Board in March 2011 the Board, the Veteran reported that he had recently undergone back surgery in January 2011, that he was likely to require a lumbar spinal fusion due to his degenerative disc disease, and that he was having problems with urinary incontinence secondary to his lumbar spine disability.  As this information suggested the lumbar spine disability may have significantly worsened, the Board at that time had no discretion but to remand the matter to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity, and manifestations of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The resulting March 2011 VA examination shows that the examiner noted that the Veteran was postoperative surgery six weeks, and concluded that because it was so soon after the January 2011 surgery, it was not possible to give a final disposition of the Veteran's low back condition.  The examiner in effect recommended that the Veteran should be examined on this matter in six months.  

During the March 2011 VA examination the Veteran reported that he had urinary incontinence secondary to his lumbar spine disability.  In the examination report, the examiner found that the Veteran had some terminal urinary dripping but that it was not possible at that time to determine its association with the spine disability because he stated that the Veteran needed to be examined in six months, and any such urinary problems found would then require an urodynamic study by urology.

The foregoing comments by the examiner indicates that the March 2011 examination was probably premature following the January 2011 back surgery, and that another examination of sufficient time after the January 2011 surgery is necessary to provide appropriate findings describing the post-operative condition of  the Veteran's lumbar spine disability.  As such, pursuant to VA's duty to assist, the Veteran must be afforded appropriate examination with respect to the Veteran's lumbar spine disability.  See Daves v. Nicholson, 21 Vet. App. 46 (2007) see also Green v. Derwinski, 1 Vet. App. 121, 123- 24 (1991).  

In June 2011 the Board received a letter from the Veteran in which he commented on the effects of his low back disability and described results of a follow-up VA treatment appointment on May 6, 2011.  That treatment record and any other pertinent outstanding records should be obtained prior to scheduling any examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records pertinent to the Veteran's degenerative changes of the lumbar spine, and any associated neurological abnormalities including right and left lower extremity sciatic impairment, to specifically include VA treatment records of a follow-up visit on May 18, 2011; including paper copies of any such VA electronic treatment records not on file.

2.  Notify the Veteran that he may submit statements describing fully the various musculoskeletal and neurological symptoms resulting from his lumbar spine disability, and the impact of these symptoms on his ability or inability to work.

3.  After associating all outstanding VA and private treatment records and statements provided in reply to the above with the claims folder, the RO should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability to include any associated objective neurologic abnormalities such as bowel or bladder impairment.  The claims folder should be made available to and reviewed by the examiner.  The RO should coordinate the timing of that examination with the examiner in light of the proximity to the January 2011 surgery of the Veteran's back.  

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature and severity of the Veteran's right and left-sided radiculopathy or neuropathy found to be present.  

The examiner must also rule in or exclude a diagnosis of bowel and/or bladder problems related to his low back disability.  In doing so, the examiner must specifically discuss the Veteran's report of urinary pathology and state whether it is at least as likely as not that any bowel or bladder problem is related to his low back disability.  In doing so, the examiner must report the nature and severity of any bowel or bladder problems.  The examiner should comment on the Veteran's competent report, as reflected in his letter received in June 2011, of related symptoms including urine leakage, stiffness, ankylosis of the lumbar spine, fatigue, weakness lack of endurance, instability or incoordination, and lack of motion due to pain, and the effects of the low back condition on his ability to work. 

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's claim.  If a benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

